DETAILED ACTION

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art Chandran et al. (US Pub: 2015/0317008 A1) do not teach Claim 1, “An input sensor comprising: a plurality of first sensing electrodes, each of which has a first end and a second end; a plurality of second sensing electrodes, each of which has a first end and a second end; a plurality of first sensing lines, each of which is electrically connected to the first end of a corresponding one of the plurality of first sensing electrodes; a plurality of second sensing lines, each of which is electrically connected to the first end of a corresponding one of the plurality of second sensing electrodes; a first connection line electrically connected between the second ends of a pair of first sensing electrodes among the plurality of first sensing electrodes; and a second connection line electrically connected between the second ends of a pair of second sensing electrodes among the plurality of second sensing electrodes.”; Claim 7, “An input sensor comprising: a plurality of first sensing electrodes, each of which has a plurality of first sub-sensor parts, a plurality of second sub-sensor parts, a plurality of first sub- connection parts, a first end and a second end; a plurality of second sensing electrodes insulated from the plurality of first sensing electrodes, each of the plurality of second sensing electrodes having a plurality of third sub-sensor parts, a plurality of fourth sub-sensor parts, a plurality of second sub- connection parts, a first end and a second end; a plurality of first sensing lines, each of which is electrically connected to the first end of a corresponding one of the plurality of first sensing electrodes, respectively; a plurality of second sensing lines, each of which is electrically connected to the first end of a corresponding one of the plurality of second sensing electrodes; a plurality of third sensing lines disposed between the plurality of third sub-sensor parts and the plurality of fourth sub-sensor parts, each of the plurality of third sensing lines having one end electrically connected to the second end of a corresponding one of the plurality of first sensing electrodes, and a plurality of fourth sensing lines disposed between the plurality of first sub-sensor parts and the plurality of second sub-sensor parts, each of the plurality of fourth sensing lines having one end electrically connected to the second end of a corresponding one of the plurality of second sensing electrodes, wherein: the plurality of first sub-connection parts electrically connect the plurality of first sub-sensor parts to the plurality of second sub-sensor parts; and the plurality of second sub-connection parts electrically connect the plurality of third sub- sensor parts to the plurality of fourth sub-sensor parts.”; Claim 15, “An input sensor comprising: a plurality of first sensing electrodes, each of which has a plurality of first sub-sensor parts, a plurality of second sub-sensor parts, a plurality of first sub- connection parts, a first end and a second end; a plurality of second sensing electrodes insulated from the plurality of first sensing electrodes, each of the plurality of second sensing electrodes having a plurality of third sub-sensor parts, a plurality of fourth sub-sensor parts, a plurality of second sub- connection parts, a first end and a second end; a plurality of first sensing lines, each of which is electrically connected to the first end of a corresponding one of the plurality of first sensing electrodes, respectively; a plurality of second sensing lines, each of which is electrically connected to the first end of a corresponding one of the plurality of second sensing electrodes, respectively; a plurality of third sensing lines, each of which is disposed between a corresponding one among the plurality of first sub-sensor parts and a corresponding one among the plurality of second sub-sensor parts; and a plurality of fourth sensing lines, each of which is disposed between a corresponding one among the plurality of third sub-sensor parts and a corresponding one among the plurality of fourth sub-sensor parts; wherein: a pair of corresponding third sensing lines among the plurality of third sensing lines are electrically connected to each other; a pair of corresponding fourth sensing lines among the plurality of fourth sensing lines are electrically connected to each other; the plurality of first sub-connection parts and the plurality of second sub-connection parts are formed from a first conductive layer; the plurality of first to fourth sub-sensor parts and the plurality of first to fourth sensing lines are formed from a second conductive layer; an insulation layer is disposed between the first conductive layer and the second conductive layer, wherein each of the third plurality of third sensing lines and each of the plurality of fourth sensing lines are electrically disconnected from the plurality of first sensing electrodes and the plurality of second sensing electrodes.”; and Claim 18, “A display device comprising: a display panel configured to display an image; an input sensor disposed on a first surface of the display panel; and a sensing circuit configured to receive first input information and second input information from the input sensor, wherein the input sensor comprises: a plurality of first sensing electrodes, each of which has a first end and a second end; a plurality of first sensing lines, each of which is electrically connected to the first end of a corresponding one of the plurality of first sensing electrodes; a plurality of second sensing electrodes, each of which has a first end and a second end; a plurality of second sensing lines, each of which is electrically connected to the first end of a corresponding one of the plurality of second sensing electrodes; a first connection line electrically connected between the second ends of a pair of first sensing electrodes among the plurality of first sensing electrodes; and a second connection line electrically connected between the second ends of a pair of second sensing electrodes among the plurality of second sensing electrodes, and wherein the sensing circuit is further configured to: receive the first input information through the plurality of first sensing lines and the plurality of second sensing lines in a first sensing mode; and receive the second input information through the plurality of first sensing lines and the plurality of second sensing lines in a second sensing mode.”
Specifically, the prior art Chandran do not teach first end and second end for the sensing electrode separately connected to the first and second sensing lines which is than connected to the sub-sensor parts.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art Yamaki (US Patent 9,269,408) is cited to teach a similar type semiconductor design with sensing capacity in figure 1-3 embodiments.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALVIN C. MA whose telephone number is (571)270-1713.  The examiner can normally be reached on 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C. Lee can be reached on 571-272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CALVIN C MA/Primary Examiner, Art Unit 2693                                                                                                                                                                                                        August 9, 2022
   20140331791